DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20-27 are directed to an invention that is independent or distinct from the invention originally elected invention. See the 04/08/2021 Response to the 02/08/2021 Restriction Requirement. Note that the newly added claims do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. E.g., claim 20 comprises a limitation wherein “first and second screw conveyors to mix the adsorbent received from the evaporator and to transport the adsorbent back to the condenser” and claim 24 comprises a limitation wherein “a method of water desalination comprising: receiving salt water; evaporating the water to remove salt using the adsorption-based heat pump”. Accordingly, claims 20-27 are withdrawn from consideration as being directed to a non-elected invention. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling apparatus in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Koji et al (JPH08159597, Text references to Koji are made with respect to an English translation made of record in the Non-final action dated 04/29/2021).
In regard to claim 1, Koji teaches an adsorption-based heat pump comprising: 
a condenser (12) to liquefy a refrigerant [e.g., water] (See at least ¶ 0019, 0032; fig. 1, 4, 7); 
a cooling apparatus (25) for cooling an adsorbent [S] (see at least ¶ 0023-0026, 0028-0029; fig. 1, 4, 7); 
an evaporator (15) for evaporative cooling using an adsorbent [S] (see at least ¶ 0019, 0028-0029, 0043; fig. 1, 4, 7); 

a mechanical device comprising a screw conveyor (22), a mixer or an agitator for acting on the adsorbent (See at least ¶ 0030, 0034; fig. 1, 4, 7).
Koji teaches a desorber and evaporator, but does not explicitly teach the desorber and evaporator operate at different pressures. However, official notice is taken that heat exchangers are common and well-known apparatuses, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the system of Koji by operating the desorber and evaporator at different pressures, by increasing or decreasing the cooling/heating of evaporator and eventually alter the temperature and pressure of the evaporator for the purpose of providing the desired temperature and pressure to the refrigerant. 

In regard to claim 3, Koji teaches the adsorption-based heat pump of claim 1 wherein the desorber (16) comprises the screw conveyor (22), the mixer or the agitator (See at least ¶ 0030, 0034; fig. 1, 4, 7).
In regard to claim 5, Koji teaches the adsorption-based heat pump of claim 1 wherein the evaporator comprises a container (see Koji fig. 1, 4, 7; the periphery of evaporator 15, wherein adsorbent powder solution introduce to the evaporator).
In regard to claim 7, Koji teaches the adsorption-based heat pump of claim 1 wherein the adsorbent is a powder (See Koji ¶ 0020).
In regard to claim 8, Koji teaches the adsorption-based heat pump of claim 1 wherein the adsorbent is a nano-porous material (See Koji ¶ 0020). Koji teaches a powdery adsorbent S such as silica gel, zeolite, activated carbon, or activated alumina which are nano-porous material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Koji et al (JPH08159597) in view of Shinoda Yasuyoshi (JPH0658643A, Text references to Yasuyoshi are made with respect to an English translation made of record in the Non-final action dated 04/29/2021).
In regard to claim 4, Koji teaches the adsorption-based heat pump of claim 1 wherein the desorber comprises a first screw conveyor (22), but does not teach a second conveyor.
However, Yasuyoshi teaches an adsorption type refrigerating apparatus wherein the apparatus connects both ends of an adsorption chamber 1A and a desorption chamber 2A by means of first and second communication passages 3 and 4 that enables the movement and circulation of an adsorbent 9 from the adsorption chamber 1A to the desorption chamber 2A and from the desorption chamber 2A to the adsorption chamber 1A by communicating with each other. A heat medium flow tubes 21 and 22 through which the heat medium for cooling or heating the adsorbent 9 flows are used as a rotation axis, and two screw conveyors (screw blades 31 and 32) for transferring the adsorbent that function as heat transfer fins are provided on the outer periphery thereof (See Yasuyoshi 0008, 0011, 0012, 0023, 0024, 0026). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Koji, with Yasuyoshi by configuring a second screw conveyor, for the purpose of exchanging/transferring heat efficiently with the refrigerant and the adsorbent. 
In addition, since Koji discloses the claimed invention except for a second conveyor. It would have been obvious to someone with ordinary skill in the art before the effective filing date . Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant's arguments (Remark page 7) that the Examiner indicated that “cooling apparatus” is being interpreted under 35 USC 112(f). Applicant respectfully disagrees that this expression invokes the 35 USC 112(f). Because the language does not use “means”, it should not be interpreted as a “generic placeholder’. A cooling apparatus is a device that cools. This language, though broad, is not a generic placeholder and should not invoke 35 USC 112(f). Applicant respectfully submits that expressions such as “heating device/apparatus” or “cooling device/apparatus” should not be interpreted under 35 USC 112(f). 
In response, examiner respectfully disagree. Claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
Applicant's arguments (Remarks page 8-9) that Koji disclose a screw conveyor to circulate the adsorbent. The adsorbent then passes through heating and cooling heat exchangers where desorption and adsorption occur over these heat exchanger plates, respectively. First, it would be apparent to the skilled person that this system is not capable of actually producing any cooling. Koji has a fundamental flaw in that desorption and adsorption are happening simultaneously in the same chamber. An adsorption cooling cycle includes several steps including desorption of adsorbent (powder) by heating (high pressure zone), cooling the dry powder, and adsorption of refrigerant by dry and cold powder (low pressure zone). The high-pressure zone and low-pressure zone must stay separated for evaporation to occur in the evaporator. Absent this separation, there is no cooling effect.
In response, examiner respectfully disagree. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In regard to the limitation “a cooling apparatus for cooling an adsorbent”, ¶ 0023 of Koji clearly teaches a cooling apparatus (25) for cooling an adsorbent. Therefore, the argument is not persuasive.
Applicant's arguments (Remarks page 9-10) that another key distinction between the claimed invention and Koji, is given the way the screw conveyor is located in Koji, its function is only limited to transportation of the powder (adsorbent). In the presently claimed invention, the screw conveyor/mixer/agitator is used to enhance heat and/or mass transfer (in addition to transporting the power in case of the screw conveyer). In Koji, the screw conveyor is located 
In response, examiner respectfully disagree. Applicant’s claimed language, claim 1 simply requires “a mechanical device comprising a screw conveyor, a mixer or agitator for acting on the adsorbent”, which is clearly taught by Koji disclosure (See at least ¶ 0030, 0034; fig. 1, 4, 7). Therefore, the argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/            Supervisory Patent Examiner, Art Unit 3763